Citation Nr: 0119952	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  99-20 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an asbestos-related 
lung disorder.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1968 
to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The RO found the claim to be not well-grounded, a basis 
for denial that the VCAA eliminated.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

To support his claim, the veteran submitted a private 
toxicology consultation report dated April 1998.  Initially 
we note that the very first line of this report states 
"attorney Edward Moody has asked for a medical review and 
toxicology evaluation of the short form screening sheet, a 
cover letter and chest x-ray films for [the veteran]."  The 
veteran is not represented by attorney Moody in his current 
proceedings before the Board.  However, the veteran has 
asserted a long history of asbestos exposure which he alleges 
began during service and continued after service during his 
employment as a firefighter.  Based on this, the Board 
assumes that the April 1998 private toxicology report was 
prepared for some sort of litigation related to the veteran's 
asbestos exposure during employment subsequent to service.  
It may be that the veteran is claiming in private litigation 
that asbestosis was caused by his post service employment, 
and also claiming in his claim for VA disability benefits 
that it was due to his military service.  The RO should 
request the veteran to indicate the nature of this other 
claim and to provide all records related to it.  The Board 
notes that the retrieval of this evidence depends on the 
cooperation of the veteran to provide information and 
releases.  The RO should also provide notice to the veteran 
of the provisions of 38 C.F.R. § 3.158 (2000) with respect to 
abandoned claims and the impact this would have should he 
fail to cooperate with the RO in their attempts to assist him 
in developing his claim by obtaining these records.

Review of the evidence of record also reveals that the 
veteran has not provided a complete account of his post-
service employment history.  In March 1999 the RO requested 
asbestos exposure information from the veteran including a 
complete employment history.  He indicated that VA had a 
complete employment history.  At the March 2000 hearing, the 
veteran testified that he has worked as a VA employee from 
1972 until present.  The RO should request the veteran to 
provide a complete and specific history of his employment 
from his separation from service in 1972 until the present.  
The RO should also request the veteran's employment records 
from VAMC Little Rock, where he apparently works.  If 
necessary, the RO should obtain the appropriate release of 
these records from the veteran.  

Regarding the veteran's post-service employment, we again 
note that the veteran testified that he has worked as a VA 
employee from 1972 until present.  He testified that he 
received regular examinations as part of his employment.  In 
October 1998 the RO requested the veteran's VA medical 
treatment records from VA medical center (VAMC) Little Rock.  
The reply stated "personell [sic] health appt's only.  
Requires patient consent."  This leads the Board to believe 
that the veteran has medical records at the VAMC which are 
the result of his being treated because he is an employee.  
Moreover, the tone of the 1999 VA examination report implies 
that there are VA medical records on file with the VAMC, but 
that they have not been forwarded to the RO.  The RO must 
obtain a complete copy of all of the veteran's VA medical 
records.  If these records are occupational records as a 
result of the veteran's employment, the RO should obtain the 
appropriate release.

Finally, the Board returns to the April 1998 private 
toxicology consultation report.  This report provides a 
diagnosis of asbestos related pneumoconiosis.  The 
interpretation of chest x-rays results is that the veteran 
suffers from pneumoconiosis and pleural thickening, which the 
Board acknowledges are symptoms consistent with a diagnosis 
of asbestosis.  However, the accompanying pulmonary function 
test (PFT) results indicate a slight obstructive defect and 
no evidence of a restrictive defect.  These findings are 
inconsistent with a diagnosis of asbestosis which is a 
restrictive respiratory disorder.  Moreover, the examiner 
stated that a chest CT study is more sensitive than the 
standard x-ray examination which was conducted, and that a CT 
would be useful in resolving any doubt in the diagnosis.  

In May and June 1999 a VA examination of the veteran was 
conducted.  X-ray examination of the chest revealed no 
asbestos related abnormalities.  Moreover, the accompanying 
PFT report shows obstructive defect only, which is consistent 
with the private PFT results noted above.  The diagnostic 
impression was "asbestos related lung disease not found."  
The disparity between the two examination reports needs to be 
resolved.  Another VA examination should be conducted, and 
this time a chest CT should be ordered.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
request that he submit a complete and 
specific employment history from his 
separation from service in 1972 until the 
present.  The RO should also request the 
veteran's employment records from VAMC 
Little Rock, where he apparently works.  
If necessary, the RO should obtain the 
appropriate release of these records from 
the veteran.  

3.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
asbestosis disability.  Subsequently, and 
after securing the proper authorizations 
where necessary, the RO should make 
arrangements to obtain all the relevant 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  All information 
obtained should be made part of the file.  
The RO should also obtain all the records 
of treatment at VA facilities which are 
not already on file.  Specifically the RO 
should request complete copies of all of 
the veteran's medical records from VAMC 
Little Rock.  If these records are 
occupational records as a result of the 
veteran's employment at the VAMC, the RO 
should obtain the appropriate release 
from the veteran if necessary.  

4.  The RO should request the veteran to 
explain the nature of the representation 
provided by attorney Edward  Moody and to 
indicate if it is related to a lawsuit 
concerning asbestos exposure during the 
veteran's post service employment.  The 
veteran should be requested to provide all 
medical records related to such a suit if 
it exists.  

5.  The RO should also provide notice to 
the veteran of the provisions of 38 C.F.R. 
§ 3.158 (2000) with respect to abandoned 
claims and the impact this would have 
should he fail to cooperate with the RO in 
their attempts to assist him in developing 
his claim by obtaining any of the evidence 
and records indicated in paragraphs above 
2, 3, and 4 above. 

6.  Following the above, the veteran 
should be accorded the appropriate VA 
pulmonary examination for asbestos related 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of pulmonary pathology 
found to be present.  

	All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  Specifically, pulmonary function 
tests should be conducted.  Also a CT 
and/or CAT, whichever is deemed 
appropriate, of the chest needs to be 
conducted.  The Board is specifically 
ordering this test because there is 
dispute between the private and VA chest 
x-ray reports of record.  One indicates 
asbestos related changes in the lungs and 
one does not.  The private examination 
report specifically indicates that CT 
examination is more sensitive than 
standard x-rays.  As such, the Board will 
use these test results, as interpreted by 
the examining physician and radiologist, 
to settle the ambiguity.

	The examining physician is requested to 
review the private asbestos toxicology 
consultation, dated April 1998 which is of 
record.  The examining physician is 
requested to comment on the accuracy of 
any diagnosis contained therein, if the 
current examination does not support a 
diagnosis of asbestosis. The examining 
physician is also requested to offer an 
opinion as to the etiology of any asbestos 
related disorder found to be present.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The physician should provide 
complete rationale for all conclusions 
reached.

7.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

8.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


